          Case 1:13-cv-00734-RBW Document 166 Filed 06/14/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 True the Vote, Inc.;
                                     Plaintiff,
     v.                                           Civil Case No. 1:13-cv-000734-RBW

 Internal Revenue Service, et al.;                Plaintiff’s Second Supplemental Application
                               Defendants.        and Motion for Attorneys’ Fees, Costs, and
                                                  Expenses Under the Equal Access to Justice
                                                  Act


   Plaintiff’s Second Supplemental Application and Motion for Attorneys’
      Fees, Costs, and Expenses Under the Equal Access to Justice Act

   Plaintiff, True The Vote (“TTV”) submitted Plaintiff’s Notice of Compliance with Court’s

Order (“Notice”) on June 13, 2019. (ECF No. 165). TTV stated it would submit a second

supplemental request for fees, costs, and expenses (“Second Supplemental Application”)

incurred in submitting such Notice. (Pl.’s Memo. Supp., ECF No. 165-1, n. 1).

   Since May 30, 2019, when this Court issued its Order (ECF No. 161), TTV has incurred

$39,253.20 in additional attorneys’ fees, costs, and expenses in responding to that Order. The

billing records for these additional fees, including detailed narratives, and subtotaled by attorney,

are attached to this Motion as Exhibit 1. The record of the costs and expenses incurred since May

30, 2019, is attached to this Motion as Exhibit 2. The Second Supplemental Declaration of James

Bopp, Jr. supporting these records, is attached to this Motion as Exhibit 3.




Pl. Supp. App. And
Motion for Att. Fees
and Costs Under EAJA                              -1-
         Case 1:13-cv-00734-RBW Document 166 Filed 06/14/19 Page 2 of 5



    The attorneys’ fees requested in the Notice totaled $1,982,109.56, valued at the LSI Matrix

rates, reflecting:

     •    $1,933,888.06 in attorneys’ and paraprofessional fees, sought in the Plaintiff’s

          Application and Motion for Attorneys’ Fees, Costs, and Expenses Under the Equal

          Access to Justice Act, ECF No. 151 (“Application”);

     •    ($54,730.20) as an adjustment to attorney and paraprofessional fees, costs, and expenses

          from TTV’s Reply (ECF No. 156) (“Reply”). In the Reply, additional reductions were

          made to Foley’s and PILF’s billing records for inadvertent charges for unsuccessful

          claims, media relations charges, fundraising, or other non-legal work (“Reply

          Reductions”). See Reply, ECF No. 156 at 22-24. These Reply reductions were

          incorporated in the Adjusted Hours as line-item reductions in Foley’s Billing Records,

          subtotaled by person, attached as Exhibit 20 to Pl.’s Memo. Supp., ECF No. 165-1. The

          Reply Reductions for electronic research, see Rely at 24, are now incorporated as line

          items on PILF and Foley’s combined costs and expenses, attached as Exhibit 22 to Pl.’s

          Memo. Supp. Individual line-item reductions do not appear in PILF’s billing records

          subtotaled by person, Exhibit 19 to Pl.’s Memo. Supp., but remain identified by page

          number reference in the Reply at 22-24 and appear in aggregate on page two of the

          Consolidated Billing Records, attached as Ex. 21 to Pl.’s Memo. Supp.;

     •    $103,049.20 in attorneys’ and paraprofessional fees sought in Plaintiff’s Supplemental

          Application and Motion for Attorneys’ Fees, Costs, and Expenses Under the Equal

          Access to Justice Act, ECF No. 157 (“Supplemental Application”); and


Pl. Supp. App. And
Motion for Att. Fees
and Costs Under EAJA                             -2-
        Case 1:13-cv-00734-RBW Document 166 Filed 06/14/19 Page 3 of 5



    •    ($97.50) as an adjustment to BLF billing records in the Notice which removed a charge

         for paraprofessional Matthew Michaloski.

   The Second Supplemental Application total is $39,253.20 and the Notice total is

$1,982,109.56. Therefore, TTV respectfully moves this court for an order awarding it reasonable

attorneys’ fees of $2,021,362.76, pursuant to a “bad faith” enhancement under 28 U.S.C.

§ 2412(b).

                               LCvR 7(f) Request For Oral Hearing

   Pursuant to LCvR 7(f), TTV requests an oral hearing on this motion.

                                     LCvR 7(m) Certification

   In compliance with LCvR (7)(m), counsel for TTV discussed this motion with counsel for the

federal defendants in a good faith effort to determine whether the federal defendants (“IRS”)

oppose the relief sought. Counsel for TTV and counsel for the IRS were unable to reach an

agreement as to the relief sought and the IRS will oppose this motion.

   WHEREFORE, Plaintiff True the Vote, Inc. prays this Court grant Plaintiff’s Second

Supplemental Application and Motion for Attorney’s Fees, Costs, and Expenses Under the Equal

Access to Justice Act and direct the Defendant to pay Plaintiff such an award within 30 days of

the Court’s Order.




Pl. Supp. App. And
Motion for Att. Fees
and Costs Under EAJA                           -3-
        Case 1:13-cv-00734-RBW Document 166 Filed 06/14/19 Page 4 of 5



June 14, 2019                              Respectfully submitted,

                                           /s/ James Bopp, Jr.

                                           James Bopp, Jr. (D.C. Bar No. CO0041)
                                           Jeffrey P. Gallant*
                                           Courtney Turner Milbank*
                                           Melena S. Siebert*
                                           THE BOPP LAW FIRM, P.C.
                                           The National Building
                                           1 South 6th Street
                                           Terre Haute, Indiana 47807
                                           (812) 232-2434
                                           (812) 235-3685 (fax)
                                           Attorneys for Plaintiff
                                           *Admitted pro hac vice




Pl. Supp. App. And
Motion for Att. Fees
and Costs Under EAJA                 -4-
        Case 1:13-cv-00734-RBW Document 166 Filed 06/14/19 Page 5 of 5



                                   Certificate of Service

   I hereby certify that on June 14, 2019 , I caused the Plaintiff’s Second Supplemental

Application and Motion for Attorneys’ Fees, Costs, and Expenses Under the Equal Access to

Justice Act and exhibits thereto in the above-captioned matter to be filed with the United States

District Court for the District of Columbia via the Court’s CM/ECF system.



                                                      /s/ James Bopp, Jr.
                                                      James Bopp, Jr.




Pl. Supp. App. And
Motion for Att. Fees
and Costs Under EAJA                            -5-
